DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US 2010/0189143 A1), hereafter Fukuda, in view of Li et al. (US 2017/0110850 A1), hereafter Li.
	Regarding claim 1, Fukuda discloses a wavelength tunable light source (Title) comprising: a common wavelength filter that has periodic transmission peak wavelengths or reflection peak wavelengths and is commonly used for a plurality of channels (Fig. 1 element 7; [0038]); a wavelength filter (Fig. 1 element 5; [0060]) that is coupled to the common wavelength filter (Fig. 1 element P9) and has a one-input (Fig. 6 element P9) and multiple-output configuration which has a plurality of output ports (Fig. 6 elements P1-P4), and that has a plurality of transmission peak wavelengths corresponding to the plurality of channels at the plurality of output ports (Fig. 6 elements P1-P4; Fig. 8); and a plurality of gain media optically coupled to the plurality of output ports of the wavelength filter (Fig. 1 elements L1-L4), wherein a plurality of laser cavities that perform laser oscillation at a plurality of different wavelengths are formed between the common wavelength filter and the plurality of gain medias (Fig. 1 elements S1 and 7; [0078]). Fukuda does not explicitly disclose the wavelength filter is a tunable wavelength filter. However, Li discloses a wavelength filter that is tunable ([0051]-[0052]). The advantage is to increase the tuning range of the light source ([0052]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention 
	Regarding claim 5, Fukuda further discloses the common wavelength filter includes a resonator that has the periodic transmission peak wavelengths or reflection peak wavelengths (Fig. 1 element 7; [0038]).
Regarding claim 6, Fukuda further discloses a wavelength adjustment mechanism that is optically coupled to the common wavelength filter ([0041]).
Regarding claim 7, Fukuda further discloses at least one of the common wavelength filter and the wavelength tunable filter is controlled based on an output of the wavelength adjustment mechanism (Fig. 1 element 20 and E5; [0041] “wavelength monitoring”).
Regarding claim 10, Fukuda further discloses the wavelength filter is a wavelength selection filter of an asymmetrical Mach-Zehnder interferometer type, an array waveguide gratings type, an echelle grating type, or a ring resonator type ([0054] describes an asymmetrical Mach-Zehnder interferometer type wavelength selection filter). Additionally, Li further discloses a wavelength filter that is tunable ([0051]-[0052]) for the same reasons as is outlined above.
Regarding claim 11, Fukuda discloses a wavelength tunable light source (Title) comprising: a common wavelength filter that has periodic transmission peak wavelengths or reflection peak wavelengths and is commonly used for a plurality of channels (Fig. 1 element 7; [0038]); a wavelength filter (Fig. 1 element 5; [0060]) that is coupled to the common wavelength filter (Fig. 1 element P9) and has a one-input (Fig. 6 element P9) and multiple-output configuration which has a plurality of output ports (Fig. 6 elements P1-P4), and that has a plurality of transmission peak wavelengths corresponding to the plurality of channels at the plurality of output ports (Fig. 6 elements P1-P4; Fig. 8); and a plurality of gain media optically coupled to the plurality of output ports of the wavelength filter (Fig. 1 elements L1-L4), wherein a plurality of laser cavities that perform laser oscillation at a plurality of different .
s 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Li, as applied to claim 1 above, in further view of Kwon et al. (US 2006/0127006 A1), hereafter Kwon.
Regarding claim 2, Fukuda in view of Li do not explicitly disclose an optical amplifier that collectively amplifies outputs of the plurality of laser cavities. However, Kwon discloses an optical amplifier that collectively amplifies outputs of the plurality of laser cavities (Fig. 12 element 702). The advantage is to provide enhanced output power through a single port ([0107]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Fukuda in view of Li with an optical amplifier that collectively amplifies outputs of the plurality of laser cavities as disclosed by Kwon to provide enhanced output power through a single port.
Regarding claim 3, Fukuda in view of Li do not explicitly disclose a second wavelength tunable filter that has a multiple-input and one- output configuration coupled to the plurality of gain medias, wherein the optical amplifier is coupled to the output of the second wavelength tunable filter. However, Kwon discloses a second wavelength filter that has multiple-input and one-output configuration coupled to the plurality of gain medias, wherein the optical amplifier is coupled to the output of the second wavelength tunable filter (Fig. 12 elements 701 and 702). he advantage is to provide enhanced output power through a single port ([0107]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Fukuda in view of Li with a second wavelength filter that has multiple-input and one-output configuration coupled to the plurality of gain medias, wherein the optical amplifier is coupled to the output of the second wavelength tunable filter as disclosed by Kwon to provide enhanced output power through a single port. Fukuda in view of Li in further view of Kwon do not explicitly disclose the second wavelength filter is tunable. However, Li discloses forming tunable wavelength filters ([0051]-[0052]). The advantage is to increase the tuning range of the light source ([0052]). Accordingly, it would have been obvious to a .

Claims 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Li, as applied to claim 1 above, in further view of Wen et al. (US 2019/0199057 A1), hereafter Wen.
Regarding claim 4, Fukuda further discloses each of the plurality of gain media includes a high reflection film on a face opposite side to the wavelength tunable filter (Fig. 1 element S1). Fukuda in view of Li do not explicitly disclose an optical amplifier is coupled to an output tap between the common wavelength filter and the wavelength tunable filter. However, Wen discloses an output tap between the common wavelength filter and the wavelength tunable filter (Fig. 2 element 114). The advantage is to provide the desired output ([0045]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Fukuda in view of Li with an output tap between the common wavelength filter and the wavelength tunable filter as disclosed by Wen to provide the desired output. Fukuda in view of Li in further view of Wen do not explicitly disclose an optical amplifier coupled to the output tap. However, the Office takes Official Notice that optical amplifiers coupled to the output of multiwavelength devices are well known in the art. The advantage is to provide enhanced power output. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Fukuda in view of Li in further view of Wen with an optical amplifier coupled to the output tap as is known in the art in order to provide enhanced power output.
 Regarding claim 8, Fukuda in view of Li do not explicitly disclose a longitudinal mode adjuster that adjusts longitudinal modes of the plurality of laser cavities. However, Wen discloses a longitudinal mode adjuster that adjusts longitudinal modes of the plurality of laser cavities (Fig. 1 elements 108_1 to 
Regarding claim 9, for the same reasons as outlined above Wen further discloses the longitudinal mode adjuster is inserted between the output ports of the wavelength tunable filter and the plurality of gain media (Fig. 1 elements 108_1 to 108_N are between 110 and 105_1 to 105_N).

Allowable Subject Matter
Claims 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not provide motivation for “adjusting periodic transmission peak wavelengths or reflection peak wavelengths of the common wavelength filter to a desired wavelength interval in a state in which one channel in a plurality of channels of the wavelength tunable light source is activated; after the adjustment of the common wavelength filter, adjusting a transmission peak wavelength of the one channel of the wavelength tunable filter and transmission peak wavelengths of at least some of remaining channels to the wavelength interval of the common wavelength filter; and thereafter, amplifying and outputting outputs of all channels collectively.” 
Claim 13 is allowed based on its dependence from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/22/2022